DOCUMENTS UNDER SEAL
                    Case 3:18-cr-00527-WHA Document 115 Filed 01/21/20 Page 12 minutes
                                                         TOTAL TIME (m ins):
                                                                               of 1
M AGISTRATE JUDGE                         DEPUTY CLERK                              REPORTER/FTR
M INUTE ORDER                            Melinda K. Lock                            FTR 10:55-10:57
MAGISTRATE JUDGE                          DATE                                      NEW CASE          CASE NUMBER
SALLIE KIM                                January 21, 2020                                            3:18-cr-00527-WHA-4
                                                      APPEARANCES
DEFENDANT                                 AGE       CUST  P/NP   ATTORNEY FOR DEFENDANT                    PD.     RET.
James Quach                                         N        P      Julia Jayne                            APPT.
U.S. ATTORNEY                             INTERPRETER                              FIN. AFFT              COUNSEL APPT'D
Sheila Armbrust                                                                    SUBMITTED

PROBATION OFFICER            PRETRIAL SERVICES OFFICER               DEF ELIGIBLE FOR            PARTIAL PAYMENT
                             Sheri Broussard                         APPT'D COUNSEL              OF CJA FEES
                                        PROCEEDINGS SCHEDULED TO OCCUR
       INITIAL APPEAR              PRELIM HRG       MOTION           JUGM'T & SENTG                           STATUS
                                                                                                              TRIAL SET
       I.D. COUNSEL                ARRAIGNMENT            BOND HEARING              IA REV PROB. or           OTHER
                               held                                                 or S/R
       DETENTION HRG               ID / REMOV HRG         CHANGE PLEA               PROB. REVOC.              ATTY APPT
                                                                                                              HEARING
                                                     INITIAL APPEARANCE
        ADVISED                 ADVISED                  NAME AS CHARGED              TRUE NAME:
        OF RIGHTS               OF CHARGES               IS TRUE NAME
                                                        ARRAIGNM ENT
       ARRAIGNED ON                 ARRAIGNED ON             READING W AIVED             W AIVER OF INDICTMENT FILED
       INFORMATION                  INDICTMENT               SUBSTANCE
        - Superseding
                                                         RELEASE
      RELEASED            ISSUED                     AMT OF SECURITY        SPECIAL NOTES                 PASSPORT
      ON O/R              APPEARANCE BOND            $                                                    SURRENDERED
                                                                                                          DATE:
PROPERTY TO BE POSTED                          CORPORATE SECURITY                       REAL PROPERTY:
    CASH    $


      MOTION            PRETRIAL               DETAINED          RELEASED         DETENTION HEARING            REMANDED
      FOR               SERVICES                                                  AND FORMAL FINDINGS          TO CUSTODY
      DETENTION         REPORT                                                    W AIVED
ORDER REMOVED TO THE DISTRICT OF
                                                            PLEA
    CONSENT                     NOT GUILTY                 GUILTY                    GUILTY TO COUNTS:
    ENTERED
    PRESENTENCE                 CHANGE OF PLEA             PLEA AGREEMENT            OTHER:
    REPORT ORDERED                                         FILED
                                                        CONTINUANCE
TO:                                ATTY APPT               BOND                    STATUS RE:
1/21/2020 (prev. set)              HEARING                 HEARING                 CONSENT                  TRIAL SET

AT:                                SUBMIT FINAN.           PRELIMINARY             CHANGE OF                67$786
                                   AFFIDAVIT               HEARING                 PLEA
11:00 AM                                                   BBBBBBBBBBBBB
BEFORE HON.                        DETENTION               $55$,*1MENT              MOTIONS                 JUDGMENT &
                                   HEARING                                                                  SENTENCING
William Alsup
       TIME W AIVED                TIME EXCLUDABLE         IDENTITY /              PRETRIAL                 PROB/SUP REV.
                                   UNDER 18 § USC          REMOVAL                 CONFERENCE               HEARING
                                   3161                    HEARING
                                                ADDITIONAL PROCEEDINGS




                                                                                        DOCUMENT NUMBER:
